ROBERTS, Justice,
concurring.
I agree that the plain meaning of the Maine Health Security Act requires the dismissal of Arsenault’s complaint pursuant to the statute of limitations contained in section 2859. As the Court’s opinion states at 99, the statute of limitations balances the right of a plaintiff to seek relief against the need to grant a defendant eventual repose and protection from stale claims. I write separately in order to call to the attention of the Legislature that the statute fails to serve that purpose in the case at bar. The need to grant the defendant repose and protection from a stale claim effectively ended on January 16, 1987 when Dr. Kipp received the notice of claim. After that date the doctor had all of the information that a civil complaint need provide. Indeed, the court record contains nearly six pages of docket entries before the filing of the complaint in May, 1988. These entries include the voluntary dismissal of “this case” against two co-defendants. Even though Dr. Kipp had notice of the claim and the prelitigation panel unanimously declared his medical malpractice claim to be meritorious, Arsenault’s right to seek relief in the Superior Court has been terminated. The only purpose served by the application of the statute of limitations in these circumstances is to protect the defendant against a timely and meritorious claim.